Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 1 of 22 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 DANIEL PRUITT, individually and on
 behalf of all others similarly situated,

        Plaintiffs,

 v.                                                    CASE NO.:

 BEST BUY CO., INC.,

       Defendant.
 __________________________________/

                              CLASS ACTION COMPLAINT

        1.       Named Plaintiff Daniel Pruitt (“Plaintiff”), files this Class Action Complaint

 alleging Best Buy, L.P. (“Best Buy”) violated the Employee Retirement Income Security

 Act of 1974 (“ERISA”), as amended by the Consolidated Omnibus Budget Reconciliation

 Act of 1985 (“COBRA”), by failing to provide him with a COBRA notice that complies

 with the law.

        2.       Despite having access to the Department of Labor’s Model COBRA form,

 Best Buy chose not to use the model form— presumably to save Best Buy money because

 COBRA coverage is inherently expensive for employers. A copy of the Model Form is

 attached as Exhibit A.

        3.       In fact, according to one Congressional research service study, “…[The]

 average claim costs for COBRA beneficiaries exceeded the average claim for an active

 employee by 53%. The average annual health insurance cost per active employee was

 $7,190, and the COBRA cost was $10,988.14. The Spencer & Associates analysts contend



                                               1
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 2 of 22 PageID 2




 that this indicates that the COBRA population is sicker than active-covered employees and

 that the 2% administrative fee allowed in the law is insufficient to offset the difference in

 actual claims costs.” Health Insurance Continuation Coverage Under COBRA,

 Congressional Research Service, Janet Kinzer, July 11, 2013.

         4.        The deficient COBRA notices at issue in this lawsuit both confused and

 misled Plaintiff. It also caused Plaintiff economic injuries in the form of lost health

 insurance and unpaid medical bills, as well as informational injuries.

         5.        Best Buy, the plan sponsor and plan administrator of the Best Buy Health

 and Welfare Plan (“Plan”), has repeatedly violated ERISA by failing to provide participants

 and beneficiaries in the Plan with adequate notice, as prescribed by COBRA, of their right

 to continue their health coverage upon the occurrence of a “qualifying event” as defined

 by the statute.

         6.        Simply put, Defendant’s COBRA notice and process violates the law.

 Rather than including all information required by law in a single notice “written in a

 manner calculated to be understood by the average plan participant,” Defendant’s COBRA

 notification process instead offers only part of the legally required information.

         7.        For example, Defendant’s “COBRA Enrollment Notice,” dated November

 15, 2019, and attached as Exhibit B, violates 29 C.F.R. § 2590.606-4(b)(4)(v) because the

 notice itself never actually explains how to enroll in COBRA, nor does it bother including

 a physical election form (both of which the model Department of Labor form includes).

         8.        Instead, Defendant’s COBRA enrollment notice merely directs plan

 participants to a “catch-all” general H.R. phone number to enroll in COBRA, and website,




                                               2
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 3 of 22 PageID 3




 operated by a third-party disguised as Best Buy’s HR department, rather than explaining

 how to actually enroll in COBRA. But the COBRA notice contains no instructions on how

 to actually enroll if one calls the phone number, or when one visits the website.

        9.        Additionally, Defendant’s COBRA enrollment notice violates 29 C.F.R. §

 2590.606–4(b)(4)(xii) because the COBRA notice itself fails to include an address

 indicating where COBRA payments should be mailed. It also violates 29 C.F.R. §

 2590.606-4(b)(4)(i) because the COBRA enrollment notice fails to identify the plan

 administrator.     And, Defendant’s COBRA enrollment notice violates 29 C.F.R. §

 2590.606–4(b)(4)(xii) because it fails to include information on how COBRA coverage

 can be lost prematurely, including, for example, because of late payments. Furthermore,

 the COBRA enrollment notice violates 29 C.F.R. § 2590.606-4(b)(4)(vi) because it fails

 to provide all required explanatory information.

        10.       Because Defendant’s COBRA enrollment notice omits the above critical

 pieces of information, it collectively violates 29 C.F.R. § 2590.606–4(b)(4), which requires

 the plan administrator of a group-health plan to provide a COBRA notice “written in a

 manner calculated to be understood by the average plan participant.” Without information

 on how to elect COBRA, or where to send payments, or who is the Plan Administrator, or

 what happens if timely payments are not made, Defendant’s COBRA enrollment notice

 simply is not written in a manner calculated to be understood by the average plan

 participant.

        11.       As a result of these violations, which threaten Class Members’ ability to

 maintain their health coverage, Plaintiffs seek statutory penalties, injunctive relief,




                                              3
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 4 of 22 PageID 4




 attorneys’ fees, costs and expenses, and other appropriate relief as set forth herein and

 provided by law.

                         JURISDICTION, VENUE, AND PARTIES

        12.     This Court has jurisdiction over this action pursuant to 29 U.S.C. §

 1132(e) and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.

        13.     Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2).

 Additionally, ERISA § 502(e)(2) provides that venue is proper “where the plan is

 administered, where the breach took place, or where a defendant resides or may be

 found.” 29 U.S.C. § 1132(e)(2). Because the breach at issue took place in this District,

 venue is also proper.

        14.     Plaintiff is a Florida resident. Daniel Pruitt is a former employee of

 Defendant for more than 20 years. Daniel Pruitt was covered based on his health plan

 through Defendant. Plaintiff was thus a participant/beneficiary in the Plan before his

 termination on November 6, 2019 which constituted a qualifying event within the meaning

 of 29 U.S.C. § 1163(2), rendering him a qualified beneficiary of the Plan pursuant to 29

 U.S.C. § 1167(3). Importantly, Daniel Pruitt was not terminated for gross misconduct.

        15.     Defendant is a corporation with its headquarters in Richfield, Minnesota but

 is registered to do business in the State of Florida. Defendant employed more than 20

 employees who were members of the Plan in each year from 2013 to 2019. Defendant

 is the Plan sponsor within the meaning of 29 U.S.C. §1002(16)(B), and the administrator

 of the Plan within the meaning of 29 U.S.C. § 1002(16)(A). The Plan provides medical

 benefits to employees and their beneficiaries, and is an employee welfare benefit plan



                                              4
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 5 of 22 PageID 5




 within the meaning of 29 U.S.C. § 1002(1) and a group health plan within the meaning of

 29 U.S.C. § 1167(1).

                                 FACTUAL ALLEGATIONS

              COBRA Notice Requirements

        16.      The COBRA amendments to ERISA included certain provisions relating to

 continuation of health coverage upon termination of employment or another “qualifying

 event” as defined by the statute.

        17.      Among other things, COBRA requires the plan sponsor of each group health

 plan normally employing more than 20 employees on a typical business day during the

 preceding year to provide “each qualified beneficiary who would lose coverage under the

 plan as a result of a qualifying event … to elect, within the election period, continuation

 coverage under the plan.” 29 U.S.C. § 1161. (Emphasis added).

        18.      Notice is of enormous importance. The COBRA notification requirement

 exists because employees are not expected to know instinctively of their right to continue

 their healthcare coverage.

        19.      Moreover, existing case law makes it ostensibly clear that notice is not only

 required to be delivered to covered employees but to qualifying beneficiaries, as well.

        20.      COBRA further requires the administrator of such a group health plan to

 provide notice to any qualified beneficiary of their continuation of coverage rights under

 COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice

 must be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29

 U.S.C. § 1166(a).



                                               5
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 6 of 22 PageID 6




        21.      The relevant regulations prescribed by the Secretary of Labor concerning

 notice of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 as follows:

              (4) The notice required by this paragraph (b) shall be written in a
              manner calculated to be understood by the average plan participant
              and shall contain the following information:
                     (i) The name of the plan under which continuation coverage
                     is available; and the name, address and telephone number of
                     the party responsible under the plan for the administration
                     of continuation coverage benefits;

                     (ii) Identification of the qualifying event;

                     (iii) Identification, by status or name, of the qualified
                     beneficiaries who are recognized by the plan as being
                     entitled to elect continuation coverage with respect to the
                     qualifying event, and the date on which coverage under the
                     plan will terminate (or has terminated) unless continuation
                     coverage is elected;

                     (iv) A statement that each individual who is a qualified
                     beneficiary with respect to the qualifying event has an
                     independent right to elect continuation coverage, that a
                     covered employee or a qualified beneficiary who is the
                     spouse of the covered employee (or was the spouse of the
                     covered employee on the day before the qualifying event
                     occurred) may elect continuation coverage on behalf of all
                     other qualified beneficiaries with respect to the qualifying
                     event, and that a parent or legal guardian may elect
                     continuation coverage on behalf of a minor child;

                     (v) An explanation of the plan's procedures for electing
                     continuation coverage, including an explanation of the time
                     period during which the election must be made, and the date
                     by which the election must be made;

                     (vi) An explanation of the consequences of failing to elect
                     or waiving continuation coverage, including an explanation
                     that a qualified beneficiary's decision whether to elect
                     continuation coverage will affect the future rights of
                     qualified beneficiaries to portability of group health
                     coverage, guaranteed access to individual health coverage,



                                                6
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 7 of 22 PageID 7




                and special enrollment under part 7 of title I of the Act, with
                a reference to where a qualified beneficiary may obtain
                additional information about such rights; and a description
                of the plan's procedures for revoking a waiver of the right to
                continuation coverage before the date by which the election
                must be made;

                (vii) A description of the continuation coverage that will be
                made available under the plan, if elected, including the date
                on which such coverage will commence, either by providing
                a description of the coverage or by reference to the plan's
                summary plan description;

                (viii) An explanation of the maximum period for which
                continuation coverage will be available under the plan, if
                elected; an explanation of the continuation coverage
                termination date; and an explanation of any events that
                might cause continuation coverage to be terminated earlier
                than the end of the maximum period;

                (ix) A description of the circumstances (if any) under which
                the maximum period of continuation coverage may be
                extended due either to the occurrence of a second qualifying
                event or a determination by the Social Security
                Administration, under title II or XVI of the Social Security
                Act (42 U.S.C. 401 et seq. or 1381 et seq.) (SSA), that the
                qualified beneficiary is disabled, and the length of any such
                extension;

                (x) In the case of a notice that offers continuation coverage
                with a maximum duration of less than 36 months, a
                description of the plan's requirements regarding the
                responsibility of qualified beneficiaries to provide notice of
                a second qualifying event and notice of a disability
                determination under the SSA, along with a description of the
                plan's procedures for providing such notices, including the
                times within which such notices must be provided and the
                consequences of failing to provide such notices. The notice
                shall also explain the responsibility of qualified
                beneficiaries to provide notice that a disabled qualified
                beneficiary has subsequently been determined to no longer
                be disabled;

                (xi) A description of the amount, if any, that each qualified


                                          7
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 8 of 22 PageID 8




                    beneficiary will be required to pay for continuation
                    coverage;

                    (xii) A description of the due dates for payments, the
                    qualified beneficiaries' right to pay on a monthly basis, the
                    grace periods for payment, the address to which payments
                    should be sent, and the consequences of delayed payment
                    and non-payment;

                    (xiii) An explanation of the importance of keeping the
                    administrator informed of the current addresses of all
                    participants or beneficiaries under the plan who are or may
                    become qualified beneficiaries; and

                    (xiv) A statement that the notice does not fully describe
                    continuation coverage or other rights under the plan, and
                    that more complete information regarding such rights is
                    available in the plan's summary plan description or from the
                    plan administrator.

        22.     To facilitate compliance with these notice obligations, the United States

 Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage

 Election Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. §

 2590.606-4. It is attached hereto as Exhibit A. The DOL website states that the DOL

 “will consider use of the model election notice, appropriately completed, good faith

 compliance with the election notice content requirements of COBRA.”

        23.     In the event that a plan administrator declines to use the Model Notice

 and fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. §

 2590.606-4, the administrator is subject to statutory penalties of up to $110 per

 participant or beneficiary per day from the date of such failure. 29 U.S.C. § 1132(c)(1).

 In addition, the Court may order such other relief as it deems proper, including but not

 limited to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3) and payment of




                                              8
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 9 of 22 PageID 9




 attorneys’ fees and expenses pursuant to 29 U.S.C. § 1132(g)(1). Such is the case here.

 Defendant failed to use the Model Notice and failed to meet the notice requirements of

 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth below.

     Defendant’s Notice Is Inadequate and Fails to Comply with COBRA

        24.     Defendant partially adhered to the Model Notice provided by the Secretary

 of Labor, but only to the extent that served Defendant’s best interests, as critical parts are

 omitted or altered in violation of 29 C.F.R. § 2590.606-4. Defendant authored and

 disseminated a notice deviating from the model form in violation of COBRA's

 requirements which failed to provide Plaintiff notice of all required coverage information,

 as explained further below. A copy of Defendant’s first notice is attached hereto as

 Exhibit B. Among other things:

        a.      Defendant’s COBRA enrollment notice, attached as Exhibit B,
                violates 29 C.F.R. § 2590.606-4(b)(4)(v) because the notice itself
                never actually explains how to enroll in COBRA, nor does it
                bother including a physical election form (both of which the
                model Department of Labor form includes);
        b.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(xii) because it
                fails to provide the address to which payments should be sent;
        c.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(i) because it fails
                to provide the name, address and telephone number of the party
                responsible under the plan for administration of continuation
                coverage benefits, including as to both the Plan Administrator
                and COBRA Administrator;

        d.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4)(vi) because it
                fails to provide all required explanatory information. There is
                no explanation that a qualified beneficiary’s decision whether to
                elect continuation coverage will affect the future rights of
                qualified beneficiaries to portability of group health coverage,
                guaranteed access to individual health coverage, and special
                enrollment under part 7 of title I of the Act; and, finally,



                                               9
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 10 of 22 PageID 10




          e.      Exhibit B violates 29 C.F.R. § 2590.606-4(b)(4) because
                  Defendant has failed to provide a notice written in a manner
                  calculated to be understood by the average plan participant.

          25.     Defendant’s COBRA notice confused Plaintiff and resulted in his

   inability to make an informed decision as to electing COBRA continuation coverage.

   In fact, Plaintiff Daniel Pruitt was unable to elect COBRA because of the confusing

   and incomplete Best Buy COBRA notice. For example, the COBRA’s notice omission

   of a payment address left him without information on where to mail payment if elected.

          26.     As a result, Plaintiff could not make an informed decision about his

   health insurance and lost health coverage.

                  Plaintiff’s First Concrete Injury: Informational Injury

          27.     Furthermore, Defendant’s deficient COBRA notice caused Plaintiff an

   informational injury when Defendant failed to provide him with information to which

   he was entitled to by statute, namely a compliant COBRA election notice containing

   all information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a).

   Through ERISA and then COBRA, Congress created a right—the right to receive the

   required COBRA election notice—and an injury—not receiving a proper election

   notice with information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. §

   1166(a). Defendant injured Plaintiff and the class members he seeks to represent by

   failing to provide all information in its notice required by COBRA.

                 Plaintiff’s Second Concrete Injury: Loss of Insurance Coverage

          28.     Besides the informational injury suffered, Plaintiff also suffered a

   tangible injury in the form of economic loss, specifically the loss of insurance coverage



                                                10
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 11 of 22 PageID 11




   and incurred medical bills, due to Defendant’s deficient COBRA election notice.

   Besides a paycheck, insurance is one of the most valuable things employees get in

   exchange for working for an employer like Defendant. Insurance coverage has a

   monetary value, the loss of which is a tangible and an economic injury.

                                  Plaintiff Daniel Pruitt

          29.     Plaintiff Daniel Pruitt is former employee of Defendant and was a

   participant in Defendant’s health plan.

          30.     Plaintiff Daniel Pruitt’s employment was terminated on November 6,

   2019. Importantly, he was not terminated for gross misconduct.

          31.     Following this qualifying event, Defendant mailed Plaintiff the

   deficient COBRA enrollment notice on November 15, 2019.               Compounding the

   confusion created by Exhibit B’s omissions, also on November 15, 2019, Defendant

   mailed to Plaintiff a “Conversion/Portability Notice,” attached as Exhibit C, containing

   information on COBRA.

          32.     More confusing still, Best Buy mailed a third COBRA notice to Plaintiff

   on November 15, 2019, labeled as “Important Information About Your COBRA

   Continuation Coverage,” attached as Exhibit D.      And while Exhibit C contains some

   of the information missing from Exhibit B, it does not contain all of it.

          33.     Moreover, Defendant cannot cure its first form’s deficiencies with a

   “follow up” form.      Contrary to Defendant’s multi-form system, the applicable

   regulation mandates use of a single “notice” rather than the dual “notices” Defendant

   uses. See 29 C.F.R. § 2590.606-4(b)(4)(1) (“The administrator shall furnish to each



                                                11
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 12 of 22 PageID 12




   qualified beneficiary, not later than 14 days after receipt of the notice of qualifying

   event, a notice meeting the requirements of paragraph (b)(4) of this section.) (Emphasis

   added).

          34.      The deficient COBRA notice that Plaintiff received was violative of

   COBRA’s mandates for the reasons set forth above.

          35.      Defendant has in place no administrative remedies Plaintiff were

   required to exhaust prior to bringing suit.

          36.      Additionally, because no such administrative remedies exist, any attempt

   to exhaust the same would have been futile.

                   Violation of 29 C.F.R. 29 C.F.R. § 2590.606-4(b)(4)(v)
                        Failure to explain how to enroll in COBRA

          37.      The governing statute clearly requires that “[t]he notice … shall be

   written in a manner calculated to be understood by the average plan participant and

   shall contain the following information:…(v) [a]n explanation of the plan's procedures

   for electing continuation coverage, including an explanation of the time period during

   which the election must be made, and the date by which the election must be made.”

   29 C.F.R. § 2590.606-4(b)(4)(v).

             40.   As a threshold matter, Defendant’s COBRA enrollment notices fail to

   adequately explain the procedures for electing coverage.

             41.   Instead, Defendant’s COBRA enrollment notice merely directs plan

   participants to a general phone number, and website, rather than explaining how to actually

   enroll in COBRA. To further compound the confusion, the Best Buy COBRA enrollment

   notice contains no instructions on how to actually enroll if one calls the phone number or


                                                 12
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 13 of 22 PageID 13




   visits the website. The telephone number provided by Best Buy in its COBRA enrollment

   notice is a “catch-all” number individuals can call with questions about anything benefit-

   related, including retirement funds, etc., as is the website.

          42.        A “catch-all” number provided by Defendant and then routed to a third-

   party call center designed to answer anything HR-related simply cannot meet the strict

   informational statutory requirements of 29 C.F.R. § 2590.606-4(b)(4)(v) required of all

   COBRA notices as to enrollment. The same is true as to the generic website link provided.

   Merely directing individuals to a website link and assuming he/she will be able to figure

   out how to enroll in COBRA once the website is visited simply is very different than

   actually explaining how to enroll in COBRA.

          43.        Unlike the Best Buy COBRA notice, the Model DOL notice provides a near

   fool-proof way to elect COBRA coverage by providing a physical election form to mail in,

   the date it is due, the name and address to where election forms should be sent, spaces for

   the names, social security numbers, and type of coverage elected by each plan participant

   or beneficiary.

          44.        Best Buy’s COBRA enrollment notice simply does not contain “an

   explanation of the plan’s procedures for electing continuation coverage, including an

   explanation of the time period during which the election must be made, and the date by

   which the election must be made” as required by 29 C.F.R. § 2590.606-4(b)(4)(v). Merely

   telling Plaintiff and the putative class members to call a generic 1-800 number operated by

   a third-party and hope they are able to figure out how to enroll after they call is not what is

   legally required in a COBRA notice. Instead, the notice itself must contain information on




                                                 13
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 14 of 22 PageID 14




   how to enroll. Best Buy’s simply does not.

    Violation of 29 C.F.R. § 2590.606-4(b)(4)(xii) – Failure to provide the address to
                             which payments should be sent

           45.    Defendant is specifically required to include in its notice the address to

                  which

   payments should be sent. 29 C.F.R. § 2590.606-4(b)(4)(xii).

           46.     The COBRA enrollment notice provided to Plaintiff states “Once

   enrolled, you’ll receive your first bill for the cost of continuing coverage from the date

   your coverage ended through the end of the month in which you make your

   COBRA/continuation coverage election. You must submit your first payment within

   45 days of when you elected COBRA/continuation coverage.” Remarkably, however,

   the notice fails to actually state where payments are to be sent. This is a per se violation

   of 29 C.F.R. § 2590.606-4(b)(4)(xii), which on its face requires all COBRA notices

   include “the address to which payments should be sent.”

           47.     Defendant’s attempt to cure this deficiency by providing a mailing

   address for payment in Exhibit D only demonstrates that Defendant knows this

   information must be disclosed. But this piecemeal strategy for separating COBRA

   information does not comport with the law. Rather, as demonstrated by the Model

   DOL COBRA notice, which is a single cohesive document, 29 C.F.R. § 2590.606-

   4(b)(4)(xii) contemplates providing the statutorily required information in “a” COBRA

   notice (singular) rather than in multiple documents which must be read in conjunction

   with one another for plan participants/beneficiaries to glean the necessary information

   from.


                                                 14
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 15 of 22 PageID 15




          48.      Without this information Plaintiff was left ready and willing, but unable,

   to properly enroll and maintain continuation coverage.

          49.      A misrepresentation is material if there is a substantial likelihood that it

   would mislead a reasonable employee in making an adequately informed decision.

   Without knowing where to send payment, Plaintiff was misled as to how to enroll in

   COBRA.

          50.      Because of the foregoing deficiencies, Defendant’s COBRA notice is

   insufficient. Defendant has misled Plaintiff about the material parameters and

   procedures surrounding his right to elect Cobra coverage, failing to comply with the

   requirements made clear by the Code of Federal Regulations.

       Violation of 29 C.F.R. § 2590.606-4(b)(4)(vi) – Failure to Include Explanatory

                                            Information

          51.      Defendant’s COBRA enrollment notice violates 29 C.F.R. § 2590.606-

   4(b)(4)(vi) because it fails to provide all required explanatory information. For example,

   there is simply no explanation that a qualified beneficiary’s decision whether to elect

   continuation coverage will affect the future rights of qualified beneficiaries to portability

   of group health coverage, guaranteed access to individual health coverage, and special

   enrollment under part 7 of title I of the Act.

          Violation of 29 C.F.R. § 2590.606-4(b)(4)(i) – Failure to Identify Plan

   Administrator

          52.      Plaintiff was unable -- based on the Notice -- to ascertain the name,

   address and telephone number of the party responsible under the plan for the



                                                    15
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 16 of 22 PageID 16




   administration of continuation coverage benefits.

          53.     Defendant was required to provide “in a manner calculated to be

   understood by the average plan participant ... the name, address and telephone number

   of the party responsible under the plan for administration of continuation coverage

   benefits.” 29 C.F.R. § 2590.606- 4(b)(4)(i). Defendant’s Notice fails to comply with

   this straightforward requirement.

          54.     Identifying who acted is the Plan Administrator is absolutely critical to

   know because “the plan administrator bears the burden of proving that adequate COBRA

   notification was given to the employee.” Griffin v. Neptune Tech. Group, 2015 U.S. Dist.

   LEXIS 48000, 2015 WL 1635939, *9 (M.D. Ala. Apr. 13, 2015); (citing to Hoffman v.

   R.F. Group, 2015 U.S. Dist. LEXIS 88598, *12, 2015 WL 4139084 (M.D. Fla. May 20,

   2015). Best Buy’s notice omits this critical and legally required information.

   Violation of 29 C.F.R. § 2590.606-4(b)(4) – Failure to Provide COBRA Notice Written
       in a Manner Calculated “To Be Understood By the Average Plan Participant”

          55.     By failing to adequately explain the procedures for electing coverage, as

   required by 29 C.F.R. § 2590.606-4(b)(4)(v), coupled with the complete omission of how

   to actually enroll in COBRA, where to send payment, the consequences for untimely

   payments, failure to include all required explanatory information, and even who the Plan

   Administrator is/was, Defendant cumulatively violated 29 C.F.R. § 2590.606- 4(b)(4).

   This particular section mandates that employers, like Defendant, must provide a notice of

   continuation coverage written in a manner calculated “to be understood by the average plan

   participant.” Without the aforementioned critical pieces of, Defendant’s COBRA notice




                                              16
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 17 of 22 PageID 17




   cannot be said to be written in a manner calculated “to be understood by the average plan

   participant.” Thus, Defendant violated 29 C.F.R. § 2590.606-4(b)(4)(v).

                                       CLASS ACTION ALLEGATIONS

          56.      Plaintiff brings this action as a class action pursuant to the Federal

                   Rules of Civil Procedure on behalf of the following persons:

                All participants and beneficiaries in the Defendant’s Health
                Plan who were sent a COBRA notice by Defendant during the
                applicable statute of limitations period as a result of a qualifying
                event, as determined by Defendant’s records, and did not elect
                continuation coverage.

          57.      No administrative remedies exist as a prerequisite to Plaintiff’s claims on

   behalf of the Putative Class. As such, any efforts related to exhausting such non-existent

   remedies would be futile.

          58.      Numerosity: The Class is so numerous that joinder of all Class members is

   impracticable. On information and belief thousands of individuals satisfy the definition

   of the Class.

          59.      Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice
   that

   Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class

   members. As such, the COBRA notice that Plaintiff received were typical of the

   COBRA notices that other Class Members received and suffered from the same

   deficiencies.

          60.      Adequacy: Plaintiff will fairly and adequately protect the interests of

   the Class members, he has no interests antagonistic to the class, and has retained




                                                 17
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 18 of 22 PageID 18




   counsel experienced in complex class action litigation.

          61.      Commonality: Common questions of law and fact exist as to all

   members of the Class and predominate over any questions solely affecting individual

   members of the Class, including but not limited to:

                a. Whether the Plan is a group health plan within the meaning of 29

                   U.S.C. § 1167(1).

                b. Whether     Defendant’s     COBRA      notice   complied     with   the

                   requirements of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

                c. Whether statutory penalties should be imposed against Defendant

                   under 29 U.S.C. § 1132(c)(1) for failing to comply with COBRA

                   notice requirements, and if so, in what amount;

                d. The appropriateness and proper form of any injunctive relief or other

                   equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

                e. Whether (and the extent to which) other relief should be granted based

                   on Defendant’s failure to comply with COBRA notice requirements.



          62.      Class Members do not have an interest in pursuing separate individual

   actions against Defendant, as the amount of each Class Member’s individual claims is

   relatively small compared to the expense and burden of individual prosecution. Class

   certification also will obviate the need for unduly duplicative litigation that might result

   in inconsistent judgments concerning Defendant’s practices and the adequacy of its

   COBRA notice. Moreover, management of this action as a class action will not present



                                                  18
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 19 of 22 PageID 19




   any likely difficulties. In the interests of justice and judicial efficiency, it would be

   desirable to concentrate the litigation of all Class Members’ claims in a single action.

          63.     Plaintiff intends to send notice to all Class Members to the extent

   required the Federal Rules of Civil Procedure. The names and addresses of the Class

   Members are available from Defendant’s records.

                               CLASS CLAIM I FOR RELIEF
                 Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

          64.     The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

          65.     Defendant is the plan sponsor and plan administrator of the Plan and was

   subject to the continuation of coverage and notice requirements of COBRA.

          66.     Plaintiff and the other members of the Class experienced a “qualifying

   event” as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced

   such a qualifying event.

          67.     On account of such qualifying event, Defendant sent Plaintiff and the Class

   Members a COBRA notice.

          68.     The COBRA notice that Defendant sent to Plaintiff and other Class

   Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth

   above (among other reasons).

          69.     These violations were material and willful.

          70.     Defendant knew that its notice was inconsistent with the Secretary of

   Labor’s Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. §

   2590.606-4, but chose to use a non-compliant notice in deliberate or reckless disregard of

   the rights of Plaintiff and other Class Members.


                                                19
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 20 of 22 PageID 20




                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, pray for relief as

   follows:

          a.     Designating Plaintiff’s counsel as counsel for the Class;

          b.     Issuing proper notice to the Class at Defendant’s expense;

          c.     Declaring that the COBRA notice sent by Defendant to Plaintiff and

   other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

          d.     Awarding appropriate equitable relief pursuant to 29 U.S.C. §

   1132(a)(3), including but not limited to an order enjoining Defendant from continuing

   to use its defective COBRA notice and requiring Defendant to send corrective notices;

          e.     Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

   1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class

   Member who was sent a defective COBRA notice by Defendant;

          f.     Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

   provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

          g.     Granting such other and further relief, in law or equity, as this Court

   deems appropriate.

          h.     Designating Plaintiff’s counsel as counsel for the Class;

          i.     Issuing proper notice to the Class at Defendant’s expense;

          j.     Declaring that the COBRA notice sent by Defendant to Plaintiff and

   other Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

          k.     Awarding appropriate equitable relief pursuant to 29 U.S.C. §



                                              20
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 21 of 22 PageID 21




   1132(a)(3), including but not limited to an order enjoining Defendant from continuing

   to use its defective COBRA notice and requiring Defendant to send corrective notices;

          l.     Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

   1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class

   Member who was sent a defective COBRA notice by Defendant;

          m.     Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

   provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

          n.     Granting such other and further relief, in law or equity, as this Court

   deems appropriate.

          Dated this 15th day of January, 2020.

                                                  Respectfully submitted,

                                                  /s/Brandon J. Hill
                                                  LUIS A. CABASSA
                                                  Florida Bar Number: 053643
                                                  Direct No.: 813-379-2565
                                                  BRANDON J. HILL
                                                  Florida Bar Number: 37061
                                                  Direct No.: 813-337-7992
                                                  WENZEL FENTON CABASSA, P.A.
                                                  1110 North Florida Ave., Suite 300
                                                  Tampa, Florida 33602
                                                  Main No.: 813-224-0431
                                                  Facsimile: 813-229-8712
                                                  Email: lcabassa@wfclaw.com
                                                  Email: bhill@wfclaw.com
                                                  Email: jcornell@wfclaw.com
                                                  Email: rcooke@wfclaw.com
                                                  Attorneys for Plaintiff

                                                  And

                                                  /s/Chad A. Justice
                                                  CHAD A. JUSTICE


                                              21
Case 8:20-cv-00110-JSM-AEP Document 1 Filed 01/15/20 Page 22 of 22 PageID 22




                                      Florida Bar Number: 121559
                                      Justice for Justice LLC
                                      1205 N Franklin Street, Suite 326
                                      Tampa, Florida 33602
                                      Direct No. 813-566-0550
                                      Facsimile: 813-566-0770
                                      E-mail: chad@getjusticeforjustice.com
                                      Attorney for Plaintiff




                                     22
